DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,039,068 B2, claim 1 of U.S. Patent No. 9,398,216 B2, and claim 1 of U.S. Patent No. 9,762,796 B2. Although the claims at issue are not identical, they are not patentably distinct from each other, see below the comparison table.
Current application 17/221,232
U.S. Patent No. 11,039,068 B2
U.S. Patent No. 9,398,216 B2
U.S. Patent No. 9,762,796 B2
16. An image processing apparatus comprising: image processing circuitry to: effect a plurality of display modes for displaying an image, wherein the plurality of display modes include a single view display mode, a list display mode, a scroll display mode or projection display mode, 










upon a user selection of the image, switch between a first display mode and a second display mode of the plurality of display modes, 

determine whether the image selected is a full circumference image based on a metadata associated the image, and 



enter the projection display mode and control a display to display image data by performing a display projection process where the image selected is determined to be a full circumference image or


enter the scroll display mode and control the display to display image data by performing a different display process from the display projection process where the image selected is determined to be a panorama image other than the full circumference image.
1. An image processing method comprising: effecting one or more of a single view display mode, a list display mode, a scroll display mode and projection display mode; 













receiving a user selection of an image from the list display mode; 



determining whether the image selected is a full circumference image; and 




entering the projection display mode and generating display image data by performing a display projection process where the image selected is determined to be a full circumference image or 

entering the scroll display mode and generating different display data by performing a different display process where the image selected is determined to be a panorama image other than the full circumference image.
1. An image processing apparatus comprising: a display configured to display an image; circuitry configured to control: 
setting a capturing mode from one of a first panorama mode, in which a full circumference panorama image is capable of being captured, and a second panorama mode, in which a panorama image is capable of being captured; displaying a single view of a given panorama image in which an entirety of the given panorama image is displayed in one image; 

detecting, in accordance with a user input with respect to the single view of the given panorama image, 

whether the given panorama image is captured by the first panorama mode or the second panorama mode; 


displaying a projection processed image by performing a display projection process on the given panorama image, in a case the given panorama image is captured by the first panorama mode; and 

displaying a processed image by performing a process other than the display projection process, in a case the given panorama image is captured by the second panorama mode.
1. An image processing apparatus comprising: an interface to receive panorama image data; and 






















a display image generation section configured to (i) determine whether or not the panorama image data to be a display target has a 360° viewing angle, 

(ii) generate display image data by performing a display projection process in case a determination result indicates that the panorama image data has the 360° viewing angle, and 


(iii) generate other display image data by performing another process, which is not the display projection process, in case the determination result indicates that the panorama image data has a viewing angle other than 360°.


Allowable Subject Matter
Claims 16-35 are allowed over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:
SEUNG et al. (US 20110066627 A1) discloses effecting a plurality of display modes for displaying an image, wherein the plurality of display modes include a single view display mode, a list display mode ([0054] The image search menu includes a graphical user interface (GUI) to receive a selection from a user of a desired image from among the images stored in the storage unit 165. The image search menu may be in one of a thumbnail view mode and a single view mode).
Yamagishi (US 20030058255 A1) discloses upon a user selection of an image, switching between a first display mode and a second display mode of a plurality of display modes, determining whether the image selected is a specific panorama image based on a metadata associated the image ([0268] setting of initial values of flags, parameters and variables, setting of memory areas and readout of a display image as the user interface according to the selected panorama mode; displays a panorama photographing image corresponding to each mode (setting values corresponds to providing metadata)).
MATSUMOTO et al. (US 20120075411 A1) discloses determining whether an image is a full circumference image ([0133] the threshold value (e.g., 360 degrees) as an upper limit of angular displacement is for use in the determination process of step S43 of FIG. 8; [0202]).
Nakashio (US 20100265314 A1) also discloses determining whether an image is a panorama image based on a metadata associated the image ([0076] determining whether or not the image data group is the image data of a panoramic image group, it is possible to determine by referring to the type 530 of an individual image in the image data format).
Uyttendaele et al. (US 20090022421 A1) discloses entering a projection display mode and control a display to display image data by performing a display projection process where the image is a panoramic image ([0054] a perspective projection for the panoramic scene).
TAKAOKA et al. (US 20120154442 A1) discloses entering a scroll display mode and control a display to display image data by performing a different display process from the display projection process of Uyttendaele where the image is a panorama image (figure 7, [0089] a scroll mode in which a portion of the panorama image is scrolled).
	However, none of the above prior art discloses
“enter the projection display mode and control a display to display image data by performing a display projection process where the image selected is determined to be a full circumference image or enter the scroll display mode and control the display to display image data by performing a different display process from the display projection process where the image selected is determined to be a panorama image other than the full circumference image”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLAN XU whose telephone number is (571)270-7580. The examiner can normally be reached Mon. 8:30-4:30; Thurs. 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V. PERUNGAVOOR can be reached on (571) 272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLAN XU/Examiner, Art Unit 2488